United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Richardson, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0250
Issued: August 29, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 14, 2016 appellant, through counsel, filed a timely appeal from July 5 and
September 12, 2016 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to rescind its finding that appellant
sustained a recurrence of disability from February 17 to November 15, 2014.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 13, 1989 appellant, then a 28-year-old firefighter, filed a traumatic injury claim
(Form CA-1) alleging that on May 24, 1989 she injured her right knee when she slipped on a wet
floor. OWCP accepted the claim, assigned file number xxxxxx464, for a right knee and leg
sprain, an old disruption of the right anterior cruciate ligament, a right knee contusion and tear of
the medial meniscus, and post-traumatic right knee arthritis. Appellant stopped work on May 24,
1989 and resigned from her firefighter position on July 5, 1989. She underwent a partial medial
meniscectomy of the right knee on January 11, 1990, a reconstruction of the anterior cruciate
ligament with dual internal screw fixation on November 1, 1990, and a partial medial
meniscectomy with removal of the fixation screws on October 21, 1992.3
Appellant returned to work in another position at the employing establishment beginning
July 7, 1997. OWCP paid her compensation based on a loss of wage-earning capacity
determination.4 On January 29, 2003 appellant underwent reconstruction of the anterior cruciate
ligament.
OWCP accepted that on October 4, 2003 appellant, while employed as a recreation
assistant, sustained a right knee strain under file number xxxxxx432. Appellant resigned from
her position effective July 17, 2004. OWCP combined the case under master file number
xxxxxx464.
On April 7, 2013 appellant underwent an authorized right knee arthroplasty. In a
compensation termination sheet dated May 15, 2013, OWCP found that she sustained a
recurrence of disability beginning April 7, 2013 and paid her compensation for total disability
beginning that date. It indicated that it had set aside the loss of wage-earning capacity
determination.
By letter dated May 17, 2013, OWCP advised appellant that she was entitled to
compensation for total disability beginning April 7, 2013 due to her authorized right total knee
replacement. It requested that she submit information regarding her pay rate.5 On May 22, 2013
OWCP informed appellant that it had placed her on the periodic rolls.
In a September 3, 2013 report, Dr. Michael W. Eaton, an attending Board-certified
orthopedic surgeon, diagnosed status post arthroplasty of the right knee due to post-traumatic
arthritis and opined that appellant could work four hours per day without extensive standing or
walking. He further advised that she could work full time in positions that did not require
walking or standing. In a work restriction evaluation dated September 3, 2013, Dr. Eaton related
that appellant had permanent restrictions on walking for four hours per day and standing for one
hour per day. He additionally determined that she could not push, pull, lift, squat, kneel, bend,
twist, or climb.
3

OWCP granted appellant a schedule award for 14 percent permanent impairment of the right lower extremity on
November 26, 1991.
4

A November 4, 1997 hearing representative’s decision found that appellant received a $23,701.80 overpayment
because OWCP paid her based on an inaccurate pay rate from July 30, 1991 through November 9, 1996.
5

In an August 6, 2013 decision, OWCP found that appellant was not entitled to a recurrent pay rate.

2

In a September 17, 2013 Form CA-1032, appellant indicated that she worked as a sales
clerk beginning January 2011 for the employing establishment.
Dr. Eaton, in a report dated June 27, 2014, opined that appellant had reached maximum
medical improvement after her total knee replacement. He related that on February 17, 2014 she
had requested “a release to return to work with no restrictions, which my office provided.”
Appellant submitted October and November 2014 CA-1032 forms indicating that she
worked as a cashier for the employing establishment during the previous 15-month period.
On November 19, 2014 OWCP advised appellant that it had terminated her compensation
payments as CA-1032 forms indicated that she had worked since January 2011 earning
$1,300.00 per month. It requested that she provide pay stubs as of the date she returned to work
so that it could calculate her entitlement to compensation and the amount of any overpayment.
Appellant, on February 26, 2015, submitted pay stubs showing that she received checks
in varying amounts for private employment from March 3 to October 24, 2014.
On May 18, 2015 counsel advised that it appeared that appellant had resumed work on
November 16, 2014 and requested that she receive compensation based on her loss of wageearning capacity.
By letter dated May 27, 2015, OWCP requested that appellant submit pay stubs after
October 19, 2014. It noted that the medical evidence established that she was released to her
usual employment on February 17, 2014. OWCP noted that appellant was only entitled to
compensation for a loss of wage-earning capacity if the medical evidence showed that she had
residuals of her work injury that prevented her from performing her date-of-injury position.
In a September 8, 2015 decision, OWCP determined that appellant did not demonstrate
that she had a continuing loss of wage-earning capacity as the evidence established that she was
capable of performing her usual work duties beginning February 17, 2014.
Appellant, through counsel, on September 16, 2015 requested a telephone hearing. At
the telephone hearing, held on May 24, 2016, the hearing representative noted that OWCP paid
her compensation based on a December 2, 1997 loss of wage-earning capacity determination
until April 6, 2013 and compensation for total disability until November 15, 2014. Appellant
asserted that Dr. Eaton did not release her to resume her usual work as a firefighter, but instead
to the job that she was performing as a clerk immediately before her April 2013 surgery. She
advised that she was currently working in a fast food position. Appellant related that Dr. Eaton
was recently deceased and that she had to find a new physician.
By decision dated July 5, 2016, an OWCP hearing representative affirmed the
September 8, 2015 decision. He found that OWCP terminated compensation as Dr. Eaton
released appellant to perform her usual employment. The hearing representative determined that
appellant had not submitted evidence demonstrating that she had any work-related disability
beginning February 17, 2014, and denied entitlement to compensation as of that date.
In a report dated August 3, 2016, Dr. John T. Duddy, an orthopedic surgeon, related that
Dr. Eaton released appellant to return to full duty after an April 2013 total knee arthroplasty. He
3

noted that, based on Dr. Eaton’s report, workers’ compensation found that she could work as a
firefighter, a position not held since 1989. Dr. Duddy diagnosed status post total knee
arthroplasty with continued pain with some synovial fluid, which he aspirated. He found that
appellant could perform medium work that “would preclude her previous work of 26 years ago
as a firefighter.” In an August 8, 2016 work status form, Dr. Duddy opined that she could
perform medium work lifting a maximum of 50 pounds and frequently lifting up to 30 pounds,
but could not work as a firefighter.
Appellant, through counsel, on August 19, 2016 requested reconsideration.
By decision dated September 12, 2016, OWCP denied modification of its July 5, 2016
decision. It found that Dr. Duddy did not sufficiently explain his finding why appellant was not
able to work as a firefighter.
On appeal counsel argues that OWCP did not consider the seriousness of appellant’s
condition and the work requirements of a firefighter and failed to properly consider the medical
evidence.
LEGAL PRECEDENT
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or application.6 The Board has
upheld OWCP’s authority to set aside or modify a prior decision and issue a new decision under
section 8128 of FECA.7 The power to annul an award, however, is not an arbitrary one and an
award for compensation can only be set aside in the manner provided by the compensation
statute.8
It is well established that, once OWCP accepts a claim, it has the burden of justifying the
termination or modification of compensation benefits.9 This holds true where OWCP later
decides that it erroneously accepted a claim.10 Having determined that an employee has a
disability causally related to her federal employment, OWCP may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to employment. It
is required to provide a clear explanation of the rationale for rescission.11
OWCP procedures provide:
“A rescission decision should contain a brief background of the claim, discuss the
evidence on which the original decision was based, and explain why [OWCP]
6

5 U.S.C. § 8128; see also M.E., 58 ECAB 694 (2007).

7

John W. Graves, 52 ECAB 160 (2000).

8

See 20 C.F.R. § 10.610; Cary S. Brenner, 55 ECAB 739 (2004); Stephen N. Elliott, 53 ECAB 659 (2002).

9

See Linda L. Newbrough, 52 ECAB 323 (2001).

10

Id.

11

See Andrew Wolfgang-Masters, 56 ECAB 411 (2006); see also 20 C.F.R. § 10.610.

4

finds that the decision should be rescinded. The evidence used to rescind the
claim should be thoroughly discussed so that it is clear to the reader how the case
was incorrectly adjudicated, and why the original decision is now being
invalidated.”12
ANALYSIS
OWCP accepted that appellant sustained a sprain of the right knee and leg, a disruption of
the right anterior cruciate ligament, a right knee contusion, a tear of the right medial meniscus,
and post-traumatic arthritis of the right knee due to a May 24, 1989 employment injury. At the
time of her injury, she worked as a firefighter. Appellant resigned from work as a firefighter on
July 5, 1989 and began working in various other positions.
Appellant underwent multiple right knee surgeries. She returned to full-time work on
July 7, 1997 and OWCP paid her compensation based on a loss of wage-earning capacity.
Appellant subsequently sustained right knee strain under file number xxxxxx432, which was
combined under the current file number.
Dr. Eaton performed a total right knee arthroplasty on April 7, 2013. OWCP, on May 15,
2013, indicated that appellant sustained a recurrence of disability beginning April 7, 2013 and set
aside the loss of wage-earning capacity determination. On May 17, 2013 it informed her that it
had accepted that she was entitled to compensation for total disability beginning April 7, 2013.
OWCP paid appellant wage-loss compensation for total disability until November 15, 2014. It
advised her on November 19, 2014 that it had stopped her compensation as CA-1032 forms
indicated that she had performed work since January 2011. OWCP subsequently found that the
June 27, 2014 report from Dr. Eaton established that appellant had no employment-related
disability beginning February 17, 2014.
The Board finds that OWCP failed to properly rescind acceptance of a period of
disability. OWCP accepted that appellant sustained a recurrence of total disability and paid her
compensation from April 7, 2013 to November 15, 2014. It subsequently found that she had no
disability effective February 17, 2014, which constituted a rescission of acceptance of the claim
for the period February 17 to November 15, 2014. As OWCP was attempting to rescind
acceptance of a period of wage-loss compensation, it must follow its established procedures for
rescinding her benefits. Its procedures require a proposed and final decision rescinding the
original finding.13 These procedures further provide that a rescission decision should contain a
brief background of the claim, discuss the evidence on which the original decision was based,
and explain why OWCP finds that the decision should be rescinded. The evidence used to
rescind the claim should be thoroughly discussed so that it is clear to the reader how the case was
incorrectly adjudicated and why the original decision is now being invalidated.14

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.19(d) (February 2013).

13

Id. at Chapter 2.1400.19(b) (February 2013).

14

Id. at Chapter 2.1400.19(d).

5

OWCP did not follow the specific procedures for a rescission decision and did not inform
appellant correctly and accurately of the basis of its rescission decision.15 It did not notify her
that her claim for disability compensation was being rescinded and did not mention the
applicable legal standard or that it held the burden of proof for rescinding an accepted benefit.
The Board thus finds that OWCP failed to follow its procedures to properly rescind acceptance
of disability for disability beginning February 17, 2014.16
As noted in D.V.,17 OWCP has the burden of proof to establish that appellant is not
entitled to receive compensation for wage loss for the periods February 17 through
November 15, 2014. This is based on the principle noted above that OWCP has the burden to
terminate compensation. OWCP advised appellant in a letter dated May 17, 2013 that she had
established entitlement to wage-loss compensation beginning April 7, 2013 and paid her
compensation on the periodic rolls until November 15, 2014. Having accepted the claim and a
period of disability, the burden is now on OWCP to rescind acceptance of the period of
disability18
OWCP based its de facto rescission on its finding that Dr. Eaton had released her to
resume appellant regular employment. In a report dated June 27, 2014, Dr. Eaton advised that he
had released her to return to her usual work effective February 17, 2014 at her request. In a prior
report dated September 3, 2013, he found that appellant had permanent work restrictions
following her right knee arthroplasty, including no walking more than four hours per day,
standing more than one hour per day, or pushing, pulling, or lifting. It is not clear whether, in his
June 27, 2014 report, Dr. Eaton released her to resume her predate-of-injury position as a
firefighter, a position she had not held since 1989, or to work in positions held since that time.
The need for clarification is particularly necessary in view of the permanent work restrictions set
forth in his September 2013 report. The medical evidence from Dr. Eaton, consequently, is
insufficient to support OWCP’s rescission of its finding that appellant had established
entitlement to wage-loss compensation from February 17 through November 19, 2014.19
The remaining evidence is similarly insufficient to meet OWCP’s burden of proof to
establish rescission. In a report dated August 3, 2016, Dr. Duddy discussed Dr. Eaton’s finding
that she could return to full-time regular work post arthroplasty. He determined that appellant
could not work as a firefighter, but could perform medium work. The Board thus finds that
OWCP failed to provide a clear explanation of its rationale for rescission. Consequently, it did
not meet its burden of proof to rescind acceptance of total disability for the period February 17 to
November 15, 2014.20
15

See S.R., Docket No. 12-1401 (issued December 11, 2012).

16

See R.C., Docket No. 16-0594 (issued December 1, 2016).

17

Docket No. 11-1629 (issued February 3, 2012).

18

See M.G., Docket No. 10-818 (issued March 21, 2011) (OWCP must provide a clear explanation with rationale
for rescinding acceptance of surgery and accompanying disability).
19

See D.H., Docket No. 13-1885 (issued May 12, 2014) (finding that OWCP did not meet its burden of proof to
rescind acceptance when it based its rescission on a conclusory report from an OWCP medical adviser).
20

See supra note 16.

6

CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to rescind its finding that
appellant sustained a recurrence of disability from February 17 to November 15, 2014.
ORDER
IT IS HEREBY ORDERED THAT the September 12 and July 5, 2016 decisions of the
Office of Workers’ Compensation Programs are reversed.
Issued: August 29, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

